Citation Nr: 1504264	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial, compensable rating for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence (also claimed as depression). 


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney-at-law


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The veteran served on active duty from December 1982 to December 1986.

This appeal to the Board of Veterans' Appeals (Board) arose appeal from August 2011 and October 2011 rating decisions in which the RO granted service connection and assigned initial 0 and 10 percent ratings for bilateral hearing loss and PTSD, respectively.  The Veteran filed a notice of disagreement (NOD) with the assigned rating for bilateral hearing loss in October 2011, and filed a NOD with the assigned rating for PTSD in February 2012.  The RO issued statements of the case (SOCs) in May 2012 (hearing loss) and July 2013 (PTSD), and the Veteran filed substantive appeals (via VA Forms 9, Appeal to the Board of Veterans' Appeals) in July 2012 (hearing loss) and September 2013 (PTSD).

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

On each VA Form 9, the Veteran indicated his desire for a Board video-conference hearing before a Veterans Law Judge.  The requested hearing was scheduled for December 17, 2014; however, the Veteran did not report.  In correspondence faxed to the AOJ two days prior to the hearing (but not associated with the electronic claims  file until after the date of the hearing), the Veteran indicated that he would be unable to appear for the hearing as his employer would not allow him to take his scheduled time away from work.  He requested to have his hearing rescheduled for the next available date.  

Under these circumstances, the Board finds that good cause for the failure to appear for the hearing is shown (see 38 C.F.R. § 20.704(c) (2014)), and that there remains an outstanding request for rescheduling of the Veteran's Board video-conference hearing.  

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the RO schedules video-conference hearings, a remand of these matters for rescheduling of the requested Board video-conference hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  Notify the Veteran and his attorney of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




